 



EXHIBIT 10.2
 
GUARANTEE AGREEMENT
dated as of
October 24, 2006,
among
THE GUARANTORS IDENTIFIED HEREIN
and
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
 
       
Section 1.01. Credit Agreement
    1  
Section 1.02. Other Defined Terms
    1  
 
       
ARTICLE II Guarantee
    2  
 
       
Section 2.01. Guarantee
    2  
Section 2.02. Guarantee of Payment
    2  
Section 2.03. No Limitations
    2  
Section 2.04. Reinstatement
    3  
Section 2.05. Agreement To Pay; Subrogation
    3  
Section 2.06. Information
    4  
 
       
ARTICLE III Indemnity, Subrogation and Subordination
    4  
 
       
Section 3.01. Indemnity and Subrogation
    4  
Section 3.02. Contribution and Subrogation
    4  
Section 3.03. Subordination
    4  
 
       
ARTICLE IV Miscellaneous
    5  
 
       
Section 4.01. Notices
    5  
Section 4.02. Waivers; Amendment
    5  
Section 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    5  
Section 4.04. Successors and Assigns
    6  
Section 4.05. Survival of Agreement
    6  
Section 4.06. Counterparts; Effectiveness; Several Agreement
    7  
Section 4.07. Severability
    7  
Section 4.08. Right of Set-Off
    7  
Section 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    8  
Section 4.10. WAIVER OF JURY TRIAL
    8  
Section 4.11. Headings
    8  
Section 4.12. Security Interest Absolute
    9  
Section 4.13. Termination or Release
    9  
Section 4.14. Additional Guarantors
    9  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Schedules
       
 
       
Schedule I            Subsidiary Parties
       
 
       
Exhibits
       
 
       
Exhibit I            Form of Guarantee Agreement Supplement
       

ii



--------------------------------------------------------------------------------



 



          GUARANTEE AGREEMENT dated as of October 24, 2006 among the Guarantors
identified herein and LEHMAN COMMERCIAL PAPER INC., as Administrative Agent (in
such capacity, the “Administrative Agent”).
          Reference is made to the Credit Agreement dated as of October 24, 2006
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among West Corporation (the “Borrower”), each Lender from time to
time party thereto, Lehman Commercial Paper Inc., as Administrative Agent and
Swing Line Lender, Deutsche Bank Securities Inc. and Bank of America, N.A., as
Syndication Agents, and Wachovia Bank, National Association and General Electric
Capital Corporation, as Co-Documentation Agents. The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” means this Guarantee Agreement.
          “Claiming Party” has the meaning assigned to such term in
Section 3.02.
          “Contributing Party” has the meaning assigned to such term in
Section 3.02.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Guarantee Agreement Supplement” means an instrument in the form of
Exhibit I hereto.
          “Guarantor” means each Subsidiary Party and, upon the occurrence of a
Holdings Election Event, Holdings.

 



--------------------------------------------------------------------------------



 



          “Obligations” means the “Obligations” as defined in the Credit
Agreement.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(c) of the Credit Agreement.
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each of the Guarantors further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.
          SECTION 2.03. No Limitations. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 4.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Administrative Agent or any

2



--------------------------------------------------------------------------------



 



other Secured Party for the Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the indefeasible payment in full in cash of
all the Obligations). Each Guarantor expressly authorizes the applicable Secured
Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Obligations. The Administrative Agent and the other Secured Parties may
in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.
          SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of

3



--------------------------------------------------------------------------------



 



subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Secured Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 3.03), the Borrower agrees that in the event a
payment of an obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.
          SECTION 3.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Party hereunder in respect of any
Obligation and such other Subsidiary Party (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 4.14, the date of the Guarantee Agreement Supplement hereto executed and
delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.02 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.
          SECTION 3.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 3.01 and
3.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

4



--------------------------------------------------------------------------------



 



          (b) Each Guarantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default and after notice from the Administrative
Agent (which notice states that is delivered pursuant to this Section 3.03(b)),
all Indebtedness owed by it to any Subsidiary that is not a Loan Party shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.
ARTICLE IV
Miscellaneous
          SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
as provided in Section 10.02 of the Credit Agreement.
          SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any L/C Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default at the
time. No notice or demand on any Guarantor in any case shall entitle any
Guarantor to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Guarantor or Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its reasonable out-of-pocket expenses
incurred hereunder as provided in Section 10.04 of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor agrees to indemnify and hold harmless the
Administrative Agent and the other Indemnitees (as defined in Section 10.05 of
the Credit Agreement) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with the execution, delivery or performance of this Agreement or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from the gross negligence, bad
faith or willful misconduct of, or the breach of this Agreement by, such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.
          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations

6



--------------------------------------------------------------------------------



 



and (z) contingent indemnification obligations) is outstanding and unpaid or any
Letter of Credit is outstanding (unless cash collateral or other credit support
satisfactory to the L/C Issuer thereof in its sole discretion has been provided)
and so long as the Commitments have not expired or terminated.
          SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such
Guarantor, the Administrative Agent and the other Secured Parties and their
respective successors and assigns, except that no Guarantor shall have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Collateral (and any such assignment or transfer shall be void) except
as expressly contemplated by this Agreement or the Credit Agreement. This
Agreement shall be construed as a separate agreement with respect to each
Guarantor and may be amended, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.
          SECTION 4.07. Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Guarantor, any such
notice being waived by each Guarantor to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Guarantors against any and all
obligations owing to such Lender and its Affiliates hereunder, now or hereafter
existing, irrespective of whether or not such Lender or Affiliate shall have
made demand under this Agreement and although such obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the applicable
Guarantor and the Administrative Agent after

7



--------------------------------------------------------------------------------



 



any such set off and application made by such Lender; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 4.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
          SECTION 4.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS. (A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
          (a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          SECTION 4.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

8



--------------------------------------------------------------------------------



 



          SECTION 4.12. Security Interest Absolute. All rights of the
Administrative Agent hereunder and all obligations of each Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Obligations or this Agreement.
          SECTION 4.13. Termination or Release. (a) This Agreement and the
Guarantees made herein shall terminate with respect to all Obligations when all
the outstanding Obligations under the Loan Documents (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations and (z) contingent indemnification obligations) have been paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the L/C Obligations have been reduced to zero (unless cash collateral
or other credit support satisfactory to the L/C Issuer thereof in its sole
discretion has been provided) and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Party ceases to be a
Subsidiary of the Borrower or becomes an Excluded Subsidiary; provided that the
Required Lenders shall have consented to such transaction (to the extent
required by the Credit Agreement) and the terms of such consent did not provide
otherwise.
          (c) In connection with any termination or release pursuant to
paragraph (a) or (b), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 4.13 shall be without recourse to
or warranty by the Administrative Agent.
          SECTION 4.14. Additional Guarantors. Pursuant to Section 6.11 of the
Credit Agreement, Holdings and certain Restricted Subsidiaries of the Loan
Parties that (i) are not Excluded Subsidiaries and (ii) were not in existence or
not Restricted Subsidiaries on the date of the Credit Agreement are required to
enter in this Agreement as Guarantors upon the occurrence of a Holdings Election
Event or becoming a Restricted Subsidiary that is not an Excluded Subsidiary, as
applicable. Upon execution and delivery by the Administrative Agent and Holdings
or a Restricted Subsidiary, as applicable, of a Guarantee Agreement Supplement,
Holdings or such Restricted Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such

9



--------------------------------------------------------------------------------



 



instrument shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  COSMOSIS CORPORATION         INPULSE RESPONSE GROUP, INC.    
    INTERCALL, INC.         INTRADO COMMUNICATIONS INC.         INTRADO
COMMUNICATIONS OF VIRGINIA INC.         INTRADO INC.         NORTHERN CONTACT,
INC.         WEST ASSET MANAGEMENT, INC.         WEST DIRECT, INC.         WEST
FACILITIES CORPORATION         WEST INTERACTIVE CORPORATION         WEST
INTERNATIONAL CORPORATION         WEST RECEIVABLE SERVICES, INC.         WEST
TELEMARKETING CORPORATION II    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                ASSET DIRECT MORTGAGE, LLC         BUYDEBTCO, LLC        
INTRADO INTERNATIONAL, LLC         STARGATE MANAGEMENT LLC         THE DEBT
DEPOT, LLC         WEST ASSET PURCHASING, LLC         WEST TRANSACTION SERVICES
II, LLC         WEST TRANSACTION SERVICES, LLC    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    
 
                ATTENTION FUNDING CORPORATION    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Treasurer    

 



--------------------------------------------------------------------------------



 



                  INTERCALL TELECOM VENTURES, LLC         By INTERCALL, INC.    
    Its sole member    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Chief Financial Officer and
Treasurer    
 
                WEST BUSINESS SERVICES, LP         WEST TELEMARKETING, LP      
  By WEST TRANSACTION SERVICES, LLC         Their general partner    
 
           
 
  By:   /s/ Paul M. Mendlik    
 
                Name: Paul M. Mendlik         Title: Manager    

 



--------------------------------------------------------------------------------



 



                  LEHMAN COMMERCIAL PAPER INC., as         Administrative Agent
   
 
           
 
  By:   /s/ Jeff Ogden    
 
                Name: Jeff Ogden         Title: Managing Director    

 